DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Status of the Claims
	Claim 1 has been amended.  Claims 2 and 4 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 3 and 5-8 remain pending in the application.  Claims 7 and 8 stand withdrawn from further consideration, without traverse.  Claims 1, 3, 5 and 6 are currently under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (US 2003/0059390A1, Mar. 27, 2003, hereafter as “Auguste”).
The instant invention is drawn to an eye make-up cosmetic composition for an eyeliner, comprising 2-5% by weight of an acrylate-based copolymer having a glass transition temperature of 95-110ºC and an average particle size of 1-2 µm, wherein the composition has a glossiness ranging between 0.5 to 0.6 when dried, and wherein the acrylate-based copolymer species elected is styrene acrylate copolymers.
claim 1, Auguste teaches a cosmetic composition for coating keratinous fibers comprising solid particles for the purpose of applying said composition to eyelashes (title; abstract; [0002]).  In a particular embodiment, Auguste teaches a mascara comprising 25 g of styrene acrylic copolymer as a 30% aqueous dispersion of polymer, 5 g of black iron oxide, 1 g of hydroxyethylcellulose, 5 g of propylene glycol and the balance of water to total 100 g ([0203]; Example 1). Auguste also teaches that the styrene acrylic copolymer of Example 1 has a glass transition temperature of 102ºC ([0203]).  Auguste also teaches the polymer particles having a mean particle size range of 10 nm to 50 µm, such as 20 nm to 1 µm ([0035]-[0036]).  
Auguste is silent to an embodiment having a styrene acrylate copolymer having an average particle size of 1-2 µm (instant claim 1).
MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the claimed average particle size range of 1-2 µm with a reasonable expectation of success because Auguste teaches an average particle size range of 10 nm to 50 µm which encompasses said claimed range and a narrower average particle size range of 20 nm to 1 µm which overlaps with the claimed range at the particle size of 1 µm.  A skilled artisan would have been motivated to do so because Auguste teaches said average particle sizes are suitable for the intended purpose of eye-make up compositions (MPEP 2144.07).  Furthermore, because the claimed range of 1-2 µm overlaps with the range of 2 nm to 1 µm disclosed by Auguste, a prima facie case of obviousness exists.
prima facie case of obviousness exists.”  MPEP 2144.05(II)(A) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of acrylate-based copolymer by way of routine experimentation with a reasonable expectation of success because Auguste teaches the general conditions of the claim and it is not inventive to discover the optimum or workable ranges via routine experimentation.  A skilled artisan would have been motivated to do so 
Regarding the limitation, “the composition has a glossiness ranging between 0.5 to 0.6 when dried”, Auguste is silent to said limitation.  However, said limitation is a property of the composition itself.  MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."

“If the composition is physically the same, it must have the same properties” (MPEP 2112.01(II)).  As discussed above, Auguste suggests an identical or substantially identical product as the claimed product.  Thus, a skilled artisan would have reasonably expected the prior art product to possess the same properties as that of the claimed product.
Regarding the limitation, “for an eyeliner”, it should be noted that the instant claims are product claims and any intended use recitation such as “for an eyeliner” does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed above, Auguste teaches that the composition is suitable as an eye make-up composition and Auguste teaches the structural limitations for the claimed invention.  Thus, the prior art composition is capable of performing the intended use of “for an eyeliner”.
Regarding instant claim 3, Auguste teaches that the Example, discussed above, contains styrene acrylate copolymer ([0203]).
claim 5, Auguste teaches that the Example, discussed above, contains black iron oxide ([0203]) which is a particular colorant ([0178]-[0180]).
	Regarding instant claim 6, Auguste teaches that the Example, discussed above, is a mascara for the purpose of application to eyelashes ([0203] and [0205]).
Thus, the teachings of Auguste render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Auguste teaches a mascara composition whereas the claimed composition is for an eyeliner that a composition for eyelashes is different from a composition for an eyelid (page 4 of Remarks).  Applicant alleges that the differences between the substrates and the associated cosmetic products are well known to persons of skill in the art and characteristics that are optimized for an eyeliner may not be effective or appropriate for a mascara (page 5 of Remarks).
In response, it is respectfully submitted that the instant claims are product claims and any intended use recitation such as “for an eyeliner” does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed in the rejection above, Auguste teaches that the composition is suitable as an eye make-up composition and Auguste teaches the structural 
	Applicant also argues that Auguste is silent regarding any features that would provide a low glass cosmetic effect (pages 5-6 of Remarks).
	In response, it is respectfully submitted that the low gloss effect is a property of the composition itself.  MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."

“If the composition is physically the same, it must have the same properties” (MPEP 2112.01(II)).  As discussed in the above rejection, Auguste suggests an identical or substantially identical product as the claimed product.  Thus, a skilled artisan would have reasonably expected the prior art product to possess the same properties as that of the claimed product absent evidence to the contrary.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 1, 3, 5 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2003/0044370 A1, Mar. 6, 2003, hereafter as “Sasaki”).
The instant invention is described above.
Regarding instant claim 1, Sasaki teaches cosmetic compositions comprising a resin powder having an average volume particle size of 2 to 20 µm (abstract) and, preferably, a glass transition temperature of 40 to 100ºC ([0040].  Sasaki also teaches that the resin powder is, 
Sasaki is silent to an embodiment comprising a styrene-acrylate copolymer having a glass transition temperature between 95-110ºC.  However, Sasaki teaches styrene-acrylate copolymers are a preferred resin material and the resin, preferably, also has a glass transition temperature of 40 to 100ºC. MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the claimed temperature range with a reasonable expectation of success because Sasaki teaches an overlapping temperature range with said claimed range.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select a styrene-acrylate copolymer having a glass transition temperature within the claimed range with a reasonable expectation of success because Sasaki teaches that a styrene-acrylate copolymer is a suitable and preferable resin material and Sasaki also teaches that the resin has an overlapping glass transition temperature range which is also suitable and preferable for the intended purpose of eye-make up compositions (MPEP 2144.07).
Sasaki is also silent to the particular average particle size range of 1-2 µm. However, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the claimed average particle size of 2 µm with a reasonable expectation of success because Sasaki teaches an average (volume) particle size range of 2 to 20 µm which 
While Sasaki is silent to an acrylate-based copolymer in the particular range of 2-5%, Sasaki does teach that the resin (e.g., styrene acrylate copolymer) is included in amounts from 0.1 to 90 wt. %, preferably 0.5 to 60 wt. % ([0062]).  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the claimed range of 2-5% with a reasonable expectation of success because Sasaki teaches that the resin is included in an amount of 0.1 to 90 wt. %, preferably 0.5 to 60 wt. % which encompasses said claimed range.  A skilled artisan would have been motivated to do so because Sasaki teaches said amounts are suitable for the intended purpose of eye-make up compositions (MPEP 2144.07) and it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05(II)(A)).
Regarding the limitation, “the composition has a glossiness ranging between 0.5 to 0.6 when dried”, Sasaki is silent to said limitation.  However, said limitation is a property of the composition itself.  MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."

“If the composition is physically the same, it must have the same properties” (MPEP 2112.01(II)).  As discussed above, Sasaki suggests an identical or substantially identical product 
Regarding instant claim 3, Sasaki teaches styrene-acrylate copolymers as a preferred resin material ([0049]).
Regarding instant claim 5, Sasaki teaches that additional ingredients can be incorporated in the cosmetic composition including pigments (colorants), oils, surfactants, and water ([0063]-[[0065]).  Sasaki does not explicitly teach an embodiment combining a styrene-acrylate copolymer having a glass transition temperature of 80-120ºC and at least one selected form the group consisting of polyol, preservatives, surfactants, oil, wax, colorant and purified water.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include one or more of the additional ingredients taught by Sasaki with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Sasaki teaches that said additional ingredients are suitable for the intended purpose of eye-make up compositions (MPEP 2144.07).
Regarding instant claim 6, Sasaki teaches that the cosmetic composition includes makeup cosmetic compositions such as eye shadow, eye liner and mascara ([0051]). Sasaki does not explicitly teach an embodiment that is an eye make-up cosmetic product comprising a styrene-acrylate copolymer having a glass transition temperature of 80-120ºC.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a styrene-acrylate copolymer having a glass transition temperature of 80-120ºC into an eye make-up composition cosmetic product such as eye shadow, eye liner or mascara as suggested by Sasaki with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Sasaki teaches that styrene-acrylate 
	Thus, the teachings of Sasaki render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. 
	Applicant argues that while Sasaki hypothesizes that an average volume particle size of 2 to 20 microns would be effective to increase adhesion, all of the Experimental Examples have average particle sizes of 6.6-6.8 (Remarks, pages 6-7).
	In response, it is respectfully submitted that references are relevant as prior art for all they contain including nonpreferred or alternative embodiments and disclosed examples or preferred embodiments do not constitute a teaching away from a broader disclosure (MPEP 2123).  As applicant states, Sasaki teaches a broader disclosure of an average volume particle size range of 2-20 microns.  Said range overlaps with the claimed range of 1-2 microns.  MPEP 2144.05(I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Thus, the claimed range is considered prima facie obvious over the teachings of Sasaki.
	Applicant also argues that Sasaki does not disclose or suggest any features related to a level of gloss associated with an eyeliner (Remarks, page 7).  
	In response, it is respectfully submitted that glossiness is a property of the composition itself.  MPEP 2112.01(I) states, 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."

“If the composition is physically the same, it must have the same properties” (MPEP 2112.01(II)).  As discussed in the above rejection, Sasaki suggests an identical or substantially identical product as the claimed product.  Thus, a skilled artisan would have reasonably expected the prior art product to possess the same properties as that of the claimed product absent evidence to the contrary.
	Applicant also argues that Sasaki discloses an unrealistically broad range of powder content in claim 19 of 0.1-90% and all of Sasaki’s Examples have a resin powder content of about 30%.  Applicant asserts that Sasaki does not provide any teachings that would lead a person of skill in the art to an eye make-up composition comprising 2-5% by weight of an acrylate based copolymer. Remarks, page 7.
	In response, it is respectfully submitted that while Sasaki teaches that the resin (e.g., styrene acrylate copolymer) is included in amounts from 0.1 to 90 wt. %, Sasaki teaches a preferred range of 0.5 to 60 wt. % ([0062]).  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the claimed range of 2-5% with a reasonable expectation of success because Sasaki teaches that the resin is included in an amount of 0.1 to 90 wt. %, preferably 0.5 to 60 wt. % which encompasses said claimed range.  A skilled artisan would have been motivated to do so because Sasaki teaches said amounts are suitable for the intended purpose of eye-make up compositions (MPEP 2144.07) and it is “the prima facie case of obviousness exists.  Thus, contrary to applicant’s assertions, the claimed range is considered prima facie obvious over the teachings of Sasaki.
	Applicant further argues that there is no connection expressed or implied by Sasaki between skin adhesion, spreadability and gloss and that it is not inherently obvious to apply Sasaki’s teachings regarding spreadability to an eyeliner composition, especially with respect to appearance characteristics of an eyeliner such as glossiness (Remarks, page 7). 
	In response, it is respectfully submitted that Sasaki need not teach a connection between skin adhesion, spreadability and gloss.  In fact, Sasaki need not speak to glossiness at all.  As explained above, glossiness is a property of the composition itself.  MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."

“If the composition is physically the same, it must have the same properties” (MPEP 2112.01(II)).  As discussed in the above rejection, Sasaki suggests an identical or substantially identical product as the claimed product.  Thus, a skilled artisan would have reasonably expected 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617